EXHIBIT 10.2


AMENDED AND RESTATED LITTELFUSE, INC. LONG-TERM INCENTIVE PLAN


STOCK OPTION AWARD AGREEMENT
(Tier I)


Littelfuse, Inc. (the “Company”) hereby grants to [Name] (the “Grantee”), a
Participant in the Amended and Restated Littelfuse, Inc. Long-Term Incentive
Plan, as amended from time-to-time (the “Plan”), a nonqualified option to
purchase shares of Littelfuse, Inc. common stock (the “Options” or “Award”),
subject to the terms and conditions as described herein. This agreement to grant
Options (the “Award Agreement”) is effective as of [Date] (the “Grant Date”).


RECITALS


A.
The Board of Directors of the Company (the “Board”) has adopted the Amended and
Restated Littelfuse, Inc. Long-Term Incentive Plan as an incentive to attract,
retain and motivate highly qualified individuals.



B.
Under the Plan, the Compensation Committee of the Board, or its delegate (the
“Committee”) has the exclusive authority to interpret and apply the Plan and
this Award Agreement.



C.
The Committee has approved the granting of Options to the Grantee pursuant to
the Plan to provide an incentive to the Grantee to focus on the long-term growth
of the Company and its subsidiaries.



D.
To the extent not specifically defined herein, all capitalized terms used in
this Award Agreement shall have the meaning set forth in the Plan. If there is
any discrepancy between the Award Agreement and the Plan, the Plan will always
govern.



In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Grantee agree as follows:


1.
Grant of Options. The Company hereby grants to the Grantee a Stock Option Award,
described below, subject to the terms and conditions in this Award Agreement.
This Award is granted pursuant to the Plan and its terms are incorporated by
reference.

Award Type
Grant Date
Number of Options
Exercise Price Per Share
Expiration Date
Non-Qualified Stock Option
[date]
[number]
$[price]
[date]



2.
Vesting of Options. Except as otherwise set forth in Section 4, the Options will
vest and become exercisable (in whole shares, rounded down) in accordance with
the schedule below:

Installment
Vesting Date Applicable to Installment
33 1/3%
1st anniversary of Grant Date
33 1/3%
2nd anniversary of Grant Date
33 1/3%
3rd anniversary of Grant Date
 
 

3.
Expiration. The Options, including any vested Option, shall not be exercisable
after the Company’s close of business on the last business day that occurs on or
prior to the Expiration Date. The “Expiration Date” shall be on the seventh
anniversary of the Date of Grant, subject to the provisions in Section 4.



1

--------------------------------------------------------------------------------






4.
Termination of Employment or Service.



a.
General. Except as otherwise set forth in Sections 4b., 4c. and 4d. below, if
the Grantee terminates all employment and service with the Company and its
subsidiaries for any reason (including upon a termination for Cause), any Option
that is not vested under the schedule in Section 2 is forfeited as of the date
of the Grantee’s termination of employment and service.



Other than due to termination for Cause, any vested Option will remain
exercisable for 3 months following the Grantee’s termination of employment and
service (or the Option Expiration Date, if sooner). In any event, if the
Grantee’s termination of employment or service is due to Cause, all Options will
expire on the date of termination, regardless of the vesting date.


b.
Retirement. If the Grantee retires from all employment and service with the
Company and its subsidiaries after reaching age 55 and completing 10 years of
continuous service and is determined to be in good standing at the time of the
retirement, the unvested portion of the Option shall become immediately vested
and the Options will remain exercisable until the Option Expiration Date.



c.
Death or Disability. If the Grantee terminates all employment and service with
the Company as a result of his or her death, all unvested Options shall become
immediately vested and the Options will remain exercisable for 12 months
following the date of death.



If the Grantee terminates all employment and service with the Company as a
result of his or her Disability, as defined in the Plan, all unvested Options
shall become immediately vested and the Options will remain exercisable for 3
months following the date of termination.


d.
Change in Control. In the event the Company terminates the Grantee’s employment
or service without Cause within two years following a Change in Control, then
all unvested Options shall become immediately vested and the Options will remain
exercisable until the Option Expiration Date.



The existence of Cause or good standing will be determined in the sole
discretion of the Chief Legal Officer of the Company (or, in the case of an
Option held by such officer, the Chief Executive Officer of the Company). Also,
the Committee may, in its sole discretion, choose to accelerate the vesting of
the Award in special circumstances.


5.
Method of Option Exercise. Subject to the terms of this Award Agreement and the
Plan, the Grantee may exercise, in whole or in part, any vested Option at any
time by complying with the exercise procedures established by the Company in its
sole discretion. The Grantee shall pay the Exercise Price for the Options being
exercised to the Company in full, at the time of the exercise, either:



a.
In cash;



b.
In shares of Stock having a Fair Market Value equal to the aggregate Exercise
Price for the shares of Stock being purchased and satisfying such other
requirements as may be imposed by the Company; provided, that, such shares of
Stock have been held by the Grantee for no less than six (6) months;



c.
Partly in cash and partly in shares of Stock (described in 5b); or



d.
Through the delivery of irrevocable instructions to a broker to deliver promptly
to the Company an amount equal to the aggregate Exercise Price for the shares of
Stock being purchased (“cashless exercise”).



2

--------------------------------------------------------------------------------






Anything to the contrary herein notwithstanding, the Options cannot be
exercised, and the Company shall not be obligated to issue any shares of Stock
hereunder, if the Company determines that the issuance of such shares would
violate the provision of any applicable law, including the rules and regulations
of any securities exchange on which the Stock is traded. Fractional shares will
not be paid.


6.
Responsibility for Taxes. Regardless of any action the Company and/or its
subsidiary employing the Grantee (the “Employer”) take with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Grantee further acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including the
grant, vesting or exercise of the Option, the subsequent sale of any shares of
Stock acquired pursuant to such exercise, and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Options to reduce or eliminate the Grantee’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Grantee has become subject to tax in more than one jurisdiction between
the Grant Date and the date of any relevant taxable or tax withholding event,
the Grantee acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.



Prior to any relevant taxable or tax withholding event, as applicable (which,
for persons subject to U.S. taxation, should be date of exercise), the Grantee
will pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, the Grantee
authorizes the Company and/or the Employer, or their respective agents, at the
Company’s discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (a) withholding from the
Grantee’s wages or other cash compensation paid to the Grantee by the Company
and/or the Employer; (b) withholding from proceeds of the sale of shares of
Stock acquired upon exercise of the Option either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Grantee’s behalf
pursuant to this authorization); (c) withholding in shares of Stock to be issued
upon exercise of the Option; or (d) personal check or other cash equivalent
acceptable to the Company or the Employer (as applicable).


Depending on the withholding method, the Company or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding a number of shares of Stock as
described herein, for tax purposes, the Grantee shall be deemed to have been
issued the full number of shares of Stock subject to the Options exercised,
notwithstanding that a number of the shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the Grantee’s
participation in the Plan. The Grantee shall pay to the Company and/or the
Employer any amount of Tax-Related Items that the Company and/or the Employer
may be required to withhold as a result of the Grantee’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to honor the exercise and refuse to issue or deliver the shares or the
proceeds of the sale of shares of Stock if the Grantee fails to comply with his
or her obligations in connection with the Tax-Related Items.


7.
Transferability. The Options are not transferable other than: (a) by will or by
the laws of descent and distribution; (b) pursuant to a domestic relations
order; or (c) to members of the Grantee’s immediate family, to trusts solely for
the benefit of such immediate family members or to partnerships in which family
members and/or trusts are the only partners, all as provided under the terms of
the Plan. After any such transfer, the transferred Options shall remain subject
to the terms of the Plan.



3

--------------------------------------------------------------------------------






8.
Adjustment of Shares. In the event of any transaction described in Section 4.3
of the Plan, the terms of this Award (including, without limitation, the number
and kind of shares subject to this Option and the Exercise Price) may be
adjusted, as applicable, as set forth in Section 4.3 of the Plan.



9.
Shareholder Rights. The grant of an Option does not confer on the Grantee any
rights as a shareholder or any contractual or other rights of service or
employment with the Company or its subsidiaries. The Grantee will not have
shareholder rights with respect to any shares of Stock subject to Options until
an Option is exercised and the shares are delivered to the Grantee. No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to such date, except as provided under the Plan.



10.
Data Privacy. In order to perform its requirements under the Plan, the Company
or one or more of its subsidiaries may process sensitive personal data about the
Grantee. Such data includes but is not limited to the information provided in
the Award package and any changes thereto, other appropriate personal and
financial data about the Grantee, and information about the Grantee’s
participation in the Plan and Options exercised under the Plan from time to
time. By accepting this Award Agreement, the Grantee hereby gives consent to the
Company and its subsidiaries to hold, process, use and transfer any personal
data outside the country in which the Grantee is employed and to the United
States, and vice-versa. The legal persons for whom the personal data is intended
includes the Company and any of its subsidiaries, the outside plan administrator
as selected by the Company from time to time, and any other person that the
Company may find appropriate in its administration of the Plan. The Grantee may
review and correct any personal data by contacting the local Human Resources
Representative. The Grantee understands that the transfer of the information
outlined herein is important to the administration of the Plan and failure to
consent to the transmission of such information may limit or prohibit
participation in the Plan.



11.
Appendix. Notwithstanding any provisions in this Award Agreement, the grant of
the Options shall be subject to any special terms and conditions set forth in
any appendix (or any appendices) to this Award Agreement for the Grantee's
country (the "Appendix"). Moreover, if the Grantee relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to the Grantee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Appendix
constitutes part of this Award Agreement.



12.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Options or other awards granted to the Grantee
under the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an online or electronic system established and maintained by the Company or a
third party designated by the Company.



13.
Severability. If one or more of the provisions in this Award Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
thereby and the invalid, illegal or unenforceable provisions shall be deemed
null and void; however, to the extent permissible by law, any provisions which
could be deemed null and void shall first be construed, interpreted or revised
retroactively to permit this Award Agreement to be construed so as to foster the
intent of this Award Agreement and the Plan.



14.
Amendments. Except as otherwise provided in Section 15, this Award Agreement may
be amended only by a written agreement executed by the Company and the Grantee.



4

--------------------------------------------------------------------------------






15.
Section 409A. The Options are intended to be exempt from the requirements of
Section 409A. The Plan and this Award Agreement shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that the Options are subject to Section 409A and that an Option Award fails to
comply with the requirements of Section 409A, the Company may, at the Company’s
sole discretion, and without the Grantee’s consent, amend this Award Agreement
to cause the Options to comply with Section 409A or be exempt from Section 409A.



16. Governing Law. This Award Agreement shall be construed under the laws of the
State of Delaware.


IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, as of the Grant Date.






LITTELFUSE, INC.






By:_______________________
Name:____________________
Title:_____________________






5